DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 7/22/2022.
Claims 1 and 17 are amended.
Claims 8 and 19 are canceled.
5.	Claims 1-7, 9-18 and 20 are remaining in the application.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claims 2-7 and 9-16:
	On line 1 of each claim, the phrase “The sail” is replaced with - The wing sail -.
	In claim 14:
	On line 1, the phrase “The reconfigurable” is replaced with - A reconfigurable -.
	On line 3, the phrase “the area” is replaced with - the adjustable effective sail area -.
	On line 5, the phrase “wing sail” is replaced with - wing sail section -.
	In claims 15 and 16:
	On line 1, the phrase “The sail” is replaced with - The reconfigurable wing sail -.
Allowable Subject Matter
7.	Applicant’s amendment and the above Examiner’s amendment together overcome all previous rejections as presented in the Non Final Rejection mailed on 1/24/2022.
8.	In view of above, the remaining claims 1-7, 9-18 and 20 are allowed.


Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed wing sail for a yacht, the wing sail comprising at least two sail sections,
a. a primary section attached, integral with, or comprising a mast, and comprising two skins forming at least part of an aerofoil surface, the primary section further comprising a leech at aft edges of and where the two skins converge, and
b. a movable section configured to move between a first condition where the movable section is nested or partially nested within or at the leech of the primary section, and a second condition where the movable section extends at least in part from at least part of the leech from intermediate the two skins, wherein the primary section comprises flexible regions at its leech that are configured to flex to allow the movable section to pass intermediate the sides of the primary section through the primary section leech.
Nor:
The claimed reconfigurable wing sail for a yacht, the wing sail having an adjustable effective sail area by extending or retracting a nested wing sail section through a leech or head of a primary wing sail section, wherein the adjustable effective sail area towards and along the said leech or head of the primary wing sail section is flexible to allow the nested wing sail to pass therethrough.
Nor:
A yacht comprising a sail, the sail comprising at least two sail sections and a primary section having a cavity intermediate port and starboard face sides which converge to form at a leech or head of the primary section, and at least two movable sections moveable between a first condition where the movable sections are enveloped or partially enveloped in the cavity, and a second condition where at least a portion of at least one movable section extends from the head or leech out of the cavity of the primary section, where in the second condition the movable section adds to the effective sail area of the sail, wherein the head and/or leech of said primary section and/or one or moveable sections is flexible to allow moveable sections to pass through.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/04/2022